Bloodworth, J.
1. In. the 4th and 5th special grounds of the motion for a new trial error is alleged “because the following material evidence [of named witnesses] was illegally admitted to the jury:” (4) “I went back to the Jefferson county side with him. He then delivered this whisky to me. I saw the quantity of liquor he had in his possession. I never seen all of it. Three cases is as much as I seen. It was all in fruit-jars or appeared to be. That is a half-gallon of that same liquor that I procured from him.” (5) “They said, £We can’t deliver it to'you here. We have got 25 gallons. We will deliver it on the other side. We are afraid of Emanuel county, but we are not afraid in Jefferson county.’ Then Jim Black and Lumus went back. He asked us if we wanted to go over there. We told him £No,’ that we didn’t want to catch them in Jefferson county, that we had nothing to do with over there, that we wanted to catch them in Emanuel, and we were not going across. He went over there and brought back this half-gallon from the other side. That is the half-gallon right there.” The court did not err in admitting this evidence. See Aubrey v. State, 23 Ga. App. 763 (99 S. E. 389); Cole v. State, 120 Ga. 485 (48 S. E. 156). Moreover, these grounds of the motion are so incomplete as to require reference to the record to understand them, and this coujrt is not required to consider them. Who is the “he” and the “him” referred to in the 4th ground, and the “they” and “we” referred .to in the 5th ground?
2. There is ample evidence to support the finding of the jury, which is approved by the judge who tried the case, and this court will not interfere.

Judgment affirmed.


Broyles, G. J., and Luke, J., concur.